DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a distributed propulsion system, classified in B64C 11/46.
II. Claims 6-16, drawn to a method of operating a distributed propulsion system, classified in B64D 31/06.
III. Claims 13-20, drawn to a method of operating a helicopter, classified in B64C 27/82.
The inventions are independent or distinct, each from the other because:
Inventions I and II & III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case in Invention I, the product as claimed can be used in a materially different process of using that product such as one that maintains a constant power output even when a threshold temperature is exceeded.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention II as claimed can have a materially different design where Invention III requires operating a matrix of rotors located on a tail boom, and the Invention II does not require operating a matrix of rotors located on a tail boom.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Ross on 03/31/2022 a provisional election was made without traverse to prosecute the invention of II, claims 6-12.  Affirmation of this election must be made by Applicant in replying to this Office Action.  Claims 1-5 and 13-20 withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reference character 220 for liquid cooling system as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0023] – Reference character 220 for liquid cooling system is not shown in Figure 2A as disclosed in paragraph [0023].  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Misfeldt, U.S. Patent Application Publication 2018/0072430 A1 (hereinafter called Misfeldt).
Regarding claim 6, Misfeldt teaches a method of operating a distributed propulsion system with thermal management, the method comprising:
operating a plurality of rotors (See e.g., FIGS. 6-7 elements 608a-608d; ¶ [0043]) individually driven by motors to produce a demanded thrust (See e.g., FIGS. 6-7; ¶s [0042]-[0043]);
sensing a motor temperature of each of the motors (See e.g., FIG. 1 elements 108a-108n; ¶ [0031]);
reducing a power output of at least one first motor of the motors in response to the motor temperature of the at least one first motor exceeding a temperature threshold (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]); and
increasing, in response to reducing the power output of the at least one first motor, a power output of at least one second motor of the motors to substantially maintain the demanded thrust (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]).
Regarding claim 7, Misfeldt teaches further comprising allowing an operator to override reducing the power output of the at least one first motor (See e.g., FIG. 5; ¶ [0041]).
Regarding claim 8, Misfeldt teaches wherein the plurality of rotors are fixed pitch rotors and the motors are variable speed motors (See e.g., ¶ [0023]);
the reducing the power output of the at least one first motor comprises reducing motor speed (See e.g., ¶ [0035]); and
the increasing the power output of the at least one second motor comprises increasing motor speed (See e.g., ¶ [0035]).
Regarding claim 9, Misfeldt teaches further comprising allowing an operator to override reducing the power output of the at least one first motor (See e.g., FIG. 5; ¶ [0041]).
Regarding claim 10, Misfeldt teaches wherein the plurality of rotors are variable pitch rotors (See e.g., ¶ [0023]); and
the reducing the power output of the at least one first motor comprises at least one of reducing motor speed and changing rotor pitch (See e.g., ¶ [0023] & [0035]); and
the increasing the power output of the at least one second motor comprises at least one of increasing motor speed and changing rotor pitch (See e.g., ¶ [0023] & [0035]).
Regarding claim 11, Misfeldt teaches further comprising allowing an operator to override reducing the power output of the at least one first motor (See e.g., FIG. 5; ¶ [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 USC § 103 as being unpatentable over Misfeldt as applied to claim 6 hereinabove, and further in view of SHANG et al., U.S. Patent Application Publication 2020/0307811 A1 (hereinafter called SHANG).
Regarding claim 12, Misfeldt teaches the motors as set forth in the rejection of claim 6 hereinabove.
But, Misfeldt does not teach the motors are hydraulic motors.
However, SHANG et al., teaches the motors are hydraulic motors (See e.g., FIG. 4 elements 7 & 8; ¶s [0052], & [0059]).
Thus, it would have been obvious to the skilled artisan, having the art of Misfeldt and SHANG before him, before the effective filing date of the claimed invention, to modify the method of Misfeldt to include the motors are hydraulic motors, as taught in the analogous art of SHANG.  One would have been motivated to make such a combination to achieve the predictable result of the hydraulic propulsion system offering a better opportunity for engine speed management, thrust control, and thrust vectoring than mechanical drive, as suggested in SHANG (See e.g., SHANG ¶ [0062]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. TAO, U.S. Patent Application Publication 2017/0222594 A1 which teaches an intelligent power control system and method for driving UAV motors as well as a UAV that have high power density and high reliability by looking at and comparing temperatures of different motors and adjusting power output, to determine how to control motor speeds to maintain the performance of the aircraft (See e.g., ¶ [0011]), but TAO does not teach reducing and increasing a power output under the conditions set forth in claim 6 of the instant application.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
11 May 2022




/Nicholas McFall/Primary Examiner, Art Unit 3644